Citation Nr: 0524535	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a separate compensable rating for instability 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted entitlement to service 
connection for traumatic arthritis of the left knee and 
assigned a 10 percent evaluation thereto based on limitation 
of motion.  The Board initially considered this appeal in 
October 2004 and determined that the 10 percent evaluation 
assigned was appropriate, however, the issue of whether the 
veteran was entitled to a separate compensable evaluation for 
instability of the left knee was remanded for development of 
the medical record.  The issue of entitlement to a separate 
rating only is returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disability is characterized by 
evidence indicating no recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

Criteria for a separate 10 percent rating for instability of 
the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in March 2002, which is 
prior to the initial AOJ decision of March 2004.  Thus, it 
was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.  The Board notes that 
the March 2002 VCAA notice was sent in response to the 
veteran's application for VA compensation benefits and the 
claim of entitlement to service connection for a left knee 
disability as opposed to entitlement to a separate disability 
rating for one aspect of the left knee disability.  VA, 
however, does not have an obligation to provide additional 
notice of the information and evidence necessary to 
substantiate issues raised in a notice of disagreement if 
original notice was given.  See VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, the RO did 
supply the veteran with another VCAA notice with respect to a 
claim of entitlement to an increased rating.  Because VA met 
its initial responsibility to provide notice prior to the 
initial AOJ decision, the Board finds that the veteran is not 
prejudiced by receiving the additional notice subsequent to 
the initial decision.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in March 2002, 
January 2004, and November 2004.  Because the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  In addition to the explicit VCAA notices, the 
veteran was supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the October 2003 and March 2005 
Supplemental Statements of the Case.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him physical examinations.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran and his wife 
testified before a Decision Review Officer at the RO in March 
2003.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that a rating higher than 10 percent 
should be assigned for his left knee disability because he 
experiences pain and instability in the knee on a daily basis 
and has increasingly limited motion.  Because the Board fully 
addressed the issue of entitlement to a higher rating based 
on limitation of motion in its October 2004 decision, only 
evidence with respect to instability will be discussed here.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. Section 4.14, which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A knee disability may be assigned separate 
ratings under Diagnostic Codes 5257 and 5003/5010 when there 
is evidence of recurrent subluxation or lateral instability 
as an additional disability to limited motion caused by 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  A 10 
percent evaluation is currently assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5010, for limitation of motion 
due to traumatic arthritis.  A separate 10 percent evaluation 
may be assigned upon a showing of slight recurrent 
subluxation or lateral instability; a 20 percent evaluation 
may be assigned upon a showing of moderate recurrent 
subluxation or lateral instability.

The medical evidence includes treatment notes from physical 
therapy sessions at which the goal was to restore full 
extension to the left knee.  Although there was no medical 
finding of recurrent subluxation or lateral instability, the 
veteran complained of instability and giving way on several 
occasions.  VA examination reports include specific findings 
of no ligamentous instability demonstrated and, most recently 
in December 2004, no evidence of medial or lateral 
instability.  A private medical report dated in November 2004 
includes the finding of some medial instability; there was no 
finding of lateral instability or recurrent subluxation.

Given the evidence of record, the Board finds that additional 
disability due to recurrent subluxation or lateral 
instability is not shown.  Although the veteran has clearly 
reported that he feels that the knee is unstable, this does 
not equate to a medical finding of lateral instability.  On 
one occasion he was found to have some medial instability, 
but there is nothing in the Rating Schedule that allows for 
assignment of a disability rating based on medial 
instability; Diagnostic Code 5257 specifically calls for a 
finding of lateral instability.  

The Board finds the veteran's testimony and assertions wholly 
credible, however, his statements, standing on their own, are 
insufficient to establish that a specifically defined symptom 
exists.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Absent one medical notation and/or finding of 
either recurrent subluxation or lateral instability, the 
Board cannot find that the veteran has additional disability 
that warrants assignment of a separate rating in addition to 
that already assigned for limitation of motion.


ORDER

A separate compensable rating for instability of the left 
knee is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


